DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-3, 6-8, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "the core carrier being…non-compressible" as now cited in claim 1.  Applicant states that support for the amendments can be found in the specification as filed, at paragraphs [0026], [0027], [0036], and Figs 1B & 2.  Examiner would disagree because there is no disclosure in the as-filed specification that "the core carrier is non-compressible."  Claims 2-3, 6-8, and 15-16 are included in this rejection because of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. (1305247) in view of Gregor (DE 2516830).
 	Beaver et al. discloses a cable comprising a cable jacket (c); and a core carrier (b) disposed within the cable jacket and in direct contact with the cable jacket, the core carrier being an electrical insulator and a single element and consisting of: first and second partial outer tubes; and a pair of twisted (col. 1, line 25) conductors (a, a') partially disposed within the core carrier, wherein the pair of twisted conductors each lack an insulator, the first and second outer tubes are configured to hold the pair of twisted conductors in place relative to each other, and wherein a portion of the core carrier separates a first conductor in the pair of 
 	Beaver et al. does not disclose the core carrier being non-compressible and at least half of a cross-section of the pair of twisted conductors is disposed within the core carrier.
 	Gregor discloses a communications cable comprising a core carrier (8) which is non-compressible (see machine English translation, [0006], last three lines, foamed plastic) and has partial outer tubes formed therein configured to hold conductors (9) in place relative to each other, wherein at least half of a cross-section of each conductor is disposed within the core carrier.
 	It would have been obvious to one skilled in the art to modify the core carrier (b) of Beaver et al. to be non-compressible with the first and second partial outer tubes formed therein such that at least half of a cross-section of each conductor is disposed within the core carrier as taught by Gregor to firmly secure the conductors in place.  It is noted that since the modified cable of Beaver et al. comprises structure and material as claimed, it is a communications cable as claimed.
In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Re claim 8, it would have been obvious to one skilled in the art to use polytetrafluoroethylene (PTFE) for the core carrier of Beaver et al. to meet the specific use of the resulting cable since PTFE is a known insulating material because of its high temperature resistant.
 	Re claim 15, modified cable of Beaver et al. discloses the first and second partial outer tubes having an approximately cylindrical shape.
 	Re claim 16, it would have been obvious to one skilled in the art to modify the core carrier (b, Fig. 1) of Beaver et al. to have an approximately cylindrical shape as taught by Gregor to meet the specific use of the resulting cable since a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F. 2d 459, 105 USPQ 237.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. in view of Gregor as applied to claim 1 above, and further in view of Whitfill, Jr. et al. (Whitfill, 3800066).
 	Claim 6 additionally recites the distance between the first and second conductors being approximately 0.2 mm.  Whitfill discloses a cable comprising first and second conductors spacing from each other by a distance which is approximately 0.2 mm (col. 4, lines 22, core 21 having a diameter of 0.016 in = 0.4 mm).  It would have been obvious to one skilled in the art to modify the cable of Beaver et al. such that the distance between the first and second conductors is approximately 0.2 mm as taught by Whitfill to meet the specific use of the resulting cable.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847